UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-5972 Name of Registrant: Vanguard International Equity Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31st Date of reporting period: July 31, 2011 Item 1: Schedule of Investments Vanguard Pacific Stock Index Fund Schedule of Investments As of July 31, 2011 Market Value Shares ($000) Common Stocks (99.1%) 1 Australia (24.7%) BHP Billiton Ltd. 3,616,707 165,378 Commonwealth Bank of Australia 1,746,282 94,431 Westpac Banking Corp. 3,391,053 75,926 Australia & New Zealand Banking Group Ltd. 2,926,251 66,887 National Australia Bank Ltd. 2,445,697 64,394 Rio Tinto Ltd. 490,399 42,965 Woolworths Ltd. 1,364,439 40,368 Wesfarmers Ltd. 1,131,560 36,392 Newcrest Mining Ltd. 809,999 35,322 Woodside Petroleum Ltd. 702,585 29,605 Westfield Group 2,467,061 21,555 QBE Insurance Group Ltd. 1,184,144 21,311 CSL Ltd. 610,943 20,596 Origin Energy Ltd. 1,194,075 19,242 Telstra Corp. Ltd. 4,900,846 16,076 AMP Ltd. 3,176,033 15,885 Santos Ltd. 987,578 13,973 Brambles Ltd. 1,633,029 12,399 Foster's Group Ltd. 2,175,274 12,051 Macquarie Group Ltd. 391,423 11,857 Suncorp Group Ltd. 1,443,296 11,744 Orica Ltd. 409,096 11,529 Amcor Ltd. 1,376,720 10,627 Fortescue Metals Group Ltd. 1,399,166 9,693 Iluka Resources Ltd. 467,080 9,106 Stockland 2,682,682 8,984 Westfield Retail Trust 3,246,934 8,692 Insurance Australia Group Ltd. 2,329,877 8,379 Transurban Group 1,457,950 8,162 AGL Energy Ltd. 515,404 8,028 Incitec Pivot Ltd. 1,836,407 7,955 Coca-Cola Amatil Ltd. 640,103 7,951 * QR National Ltd. 1,920,782 7,082 GPT Group 1,983,120 6,558 WorleyParsons Ltd. 215,523 6,512 Alumina Ltd. 2,727,753 6,493 ASX Ltd. 195,782 6,422 Asciano Ltd. 3,291,982 6,021 Lend Lease Group 606,351 5,897 Goodman Group 7,785,452 5,810 Wesfarmers Ltd. Price Protected Shares 170,500 5,558 Sonic Healthcare Ltd. 415,499 5,548 OZ Minerals Ltd. 361,200 5,393 Dexus Property Group 5,454,376 5,181 Cochlear Ltd. 63,665 4,954 Crown Ltd. 503,963 4,931 Mirvac Group 3,857,964 4,867 Computershare Ltd. 496,953 4,470 * Lynas Corp. Ltd. 1,885,625 4,423 Bendigo and Adelaide Bank Ltd. 418,965 4,065 Metcash Ltd. 869,509 3,971 CFS Retail Property Trust 2,076,463 3,945 Leighton Holdings Ltd. 169,778 3,944 Toll Holdings Ltd. 753,273 3,742 Boral Ltd. 816,442 3,738 Tatts Group Ltd. 1,445,484 3,685 * Echo Entertainment Group Ltd. 771,623 3,399 MacArthur Coal Ltd. 187,201 3,201 * James Hardie Industries SE 490,079 3,078 OneSteel Ltd. 1,485,390 2,875 Ramsay Health Care Ltd. 149,158 2,861 TABCORP Holdings Ltd. 771,623 2,725 BlueScope Steel Ltd. 2,066,869 2,580 * Qantas Airways Ltd. 1,263,710 2,561 ^ Fairfax Media Ltd. 2,518,124 2,432 Sims Metal Management Ltd. ADR 127,682 2,335 Newcrest Mining Ltd. ADR 51,388 2,207 * Paladin Energy Ltd. 750,400 2,156 Caltex Australia Ltd. 155,350 1,817 SP AusNet 1,537,843 1,552 MAp Group 424,932 1,521 Harvey Norman Holdings Ltd. 601,259 1,439 Sims Metal Management Ltd. 57,621 1,064 Hong Kong (8.1%) * AIA Group Ltd. 8,817,824 32,388 Hutchison Whampoa Ltd. 2,398,599 27,941 Sun Hung Kai Properties Ltd. 1,591,121 24,183 Cheung Kong Holdings Ltd. 1,568,008 23,907 Hong Kong Exchanges and Clearing Ltd. 1,153,646 23,799 CLP Holdings Ltd. 2,168,547 20,055 Hang Seng Bank Ltd. 861,669 13,524 Hong Kong & China Gas Co. Ltd. 5,342,790 13,069 Power Assets Holdings Ltd. 1,571,165 12,988 BOC Hong Kong Holdings Ltd. 4,185,992 12,495 Wharf Holdings Ltd. 1,698,871 12,479 Swire Pacific Ltd. Class A 816,227 11,482 Li & Fung Ltd. 6,361,362 10,578 Hang Lung Properties Ltd. 2,758,242 10,174 Link REIT 2,499,476 8,734 * Sands China Ltd. 2,721,600 8,191 Henderson Land Development Co. Ltd. 1,228,034 7,774 Bank of East Asia Ltd. 1,725,622 6,660 Wynn Macau Ltd. 1,752,000 6,102 Hang Lung Group Ltd. 985,181 5,927 MTR Corp. 1,630,603 5,531 Sino Land Co. Ltd. 2,958,114 5,011 SJM Holdings Ltd. 1,817,000 4,569 Wheelock & Co. Ltd. 1,044,647 4,486 Shangri-La Asia Ltd. 1,582,092 4,075 Esprit Holdings Ltd. 1,380,900 4,020 New World Development Ltd. 2,688,545 3,954 Kerry Properties Ltd. 813,040 3,933 *,^ Galaxy Entertainment Group Ltd. 1,380,000 3,568 Hysan Development Co. Ltd. 702,187 3,291 Cathay Pacific Airways Ltd. 1,334,220 3,094 Cheung Kong Infrastructure Holdings Ltd. 515,854 2,972 Yue Yuen Industrial Holdings Ltd. 820,717 2,632 ASM Pacific Technology Ltd. 222,041 2,435 Lifestyle International Holdings Ltd. 658,044 2,149 Wing Hang Bank Ltd. 197,893 2,124 NWS Holdings Ltd. 1,451,022 2,104 Hopewell Holdings Ltd. 626,323 2,027 PCCW Ltd. 4,419,653 1,927 Orient Overseas International Ltd. 243,565 1,382 *,^ Foxconn International Holdings Ltd. 2,407,816 1,096 Japan (60.7%) Toyota Motor Corp. 3,107,483 126,860 Mitsubishi UFJ Financial Group Inc. 14,348,120 72,858 Honda Motor Co. Ltd. 1,836,254 72,855 Canon Inc. 1,276,659 61,550 Sumitomo Mitsui Financial Group Inc. 1,511,761 47,558 Takeda Pharmaceutical Co. Ltd. 889,717 42,438 Mitsubishi Corp. 1,527,472 40,854 FANUC Corp. 215,939 40,850 Softbank Corp. 975,731 38,103 Mizuho Financial Group Inc. 23,097,713 37,784 Mitsui & Co. Ltd. 1,954,980 36,806 Komatsu Ltd. 1,067,378 33,322 NTT DoCoMo Inc. 17,251 31,921 Hitachi Ltd. 5,089,404 31,384 Nissan Motor Co. Ltd. 2,796,932 29,764 Panasonic Corp. 2,481,311 29,504 Sony Corp. 1,130,329 28,351 Nippon Telegraph & Telephone Corp. 538,823 26,648 Mitsubishi Electric Corp. 2,177,896 25,717 Mitsubishi Estate Co. Ltd. 1,412,005 25,320 Shin-Etsu Chemical Co. Ltd. 461,481 24,893 KDDI Corp. 3,289 24,440 Seven & I Holdings Co. Ltd. 846,979 24,151 East Japan Railway Co. 382,337 24,062 Tokio Marine Holdings Inc. 814,988 24,033 Toshiba Corp. 4,529,214 23,497 Japan Tobacco Inc. 5,094 23,085 ITOCHU Corp. 1,696,127 19,569 Denso Corp. 548,840 19,504 Astellas Pharma Inc. 501,068 19,466 Nippon Steel Corp. 5,752,270 19,374 Nomura Holdings Inc. 3,974,154 19,293 Inpex Corp. 2,467 19,150 Kyocera Corp. 173,144 18,489 JX Holdings Inc. 2,523,139 18,243 Bridgestone Corp. 732,432 18,220 Mitsui Fudosan Co. Ltd. 940,322 17,966 Sumitomo Corp. 1,264,207 17,817 Nintendo Co. Ltd. 111,661 17,708 Kao Corp. 607,497 17,180 MS&AD Insurance Group Holdings 642,262 16,051 Mitsubishi Heavy Industries Ltd. 3,427,617 15,975 FUJIFILM Holdings Corp. 521,294 15,743 Daiichi Sankyo Co. Ltd. 757,604 15,656 Murata Manufacturing Co. Ltd. 228,067 14,771 Central Japan Railway Co. 1,689 14,554 Dai-ichi Life Insurance Co. Ltd. 10,128 14,335 Kansai Electric Power Co. Inc. 844,265 14,222 JFE Holdings Inc. 518,716 14,112 Marubeni Corp. 1,870,703 14,037 Tokyo Gas Co. Ltd. 2,874,233 13,732 Kirin Holdings Co. Ltd. 923,261 13,596 Chubu Electric Power Co. Inc. 774,033 13,293 Keyence Corp. 46,679 13,198 Asahi Glass Co. Ltd. 1,130,824 13,065 Sumitomo Mitsui Trust Holdings Inc. 3,516,455 12,954 Toray Industries Inc. 1,648,172 12,817 ORIX Corp. 117,890 12,717 Sumitomo Electric Industries Ltd. 850,291 12,693 Fujitsu Ltd. 2,101,530 12,368 Nidec Corp. 123,431 12,281 Mitsubishi Chemical Holdings Corp. 1,528,054 11,911 Hoya Corp. 490,665 11,908 Secom Co. Ltd. 238,292 11,887 Kubota Corp. 1,309,452 11,885 Eisai Co. Ltd. 284,195 11,535 SMC Corp. 60,906 11,201 NKSJ Holdings Inc. 1,684,190 11,113 Terumo Corp. 191,006 10,727 Fast Retailing Co. Ltd. 60,221 10,659 Sumitomo Metal Mining Co. Ltd. 592,122 10,485 Resona Holdings Inc. 2,115,316 10,483 Tokyo Electron Ltd. 194,185 10,452 Sharp Corp. 1,120,523 10,322 Asahi Kasei Corp. 1,423,989 10,074 Sumitomo Realty & Development Co. Ltd. 402,720 9,942 Daikin Industries Ltd. 265,040 9,402 Ajinomoto Co. Inc. 749,475 9,290 Asahi Group Holdings Ltd. 435,811 9,222 Sumitomo Metal Industries Ltd. 3,808,423 9,130 Sumitomo Chemical Co. Ltd. 1,785,177 9,047 Nikon Corp. 384,960 9,034 Nitto Denko Corp. 187,101 9,016 Tokyo Electric Power Co. Inc. 1,619,764 8,989 Suzuki Motor Corp. 381,074 8,826 Olympus Corp. 246,087 8,751 Osaka Gas Co. Ltd. 2,188,164 8,664 Aeon Co. Ltd. 677,895 8,537 Rakuten Inc. 8,137 8,300 Aisin Seiki Co. Ltd. 215,914 8,285 West Japan Railway Co. 192,500 8,192 Daiwa Securities Group Inc. 1,882,398 8,188 Ricoh Co. Ltd. 754,880 8,121 T&D Holdings Inc. 326,270 7,983 Daito Trust Construction Co. Ltd. 81,469 7,842 Shiseido Co. Ltd. 406,392 7,787 Otsuka Holdings Co. Ltd. 280,600 7,724 Yamato Holdings Co. Ltd. 450,114 7,711 JS Group Corp. 300,839 7,525 Yamada Denki Co. Ltd. 92,589 7,413 Daiwa House Industry Co. Ltd. 547,530 7,379 Dai Nippon Printing Co. Ltd. 635,691 7,218 JGC Corp. 230,396 7,196 Kyushu Electric Power Co. Inc. 455,251 7,171 TDK Corp. 138,984 7,160 Mitsui OSK Lines Ltd. 1,297,308 6,793 Bank of Yokohama Ltd. 1,383,400 6,776 Isuzu Motors Ltd. 1,342,729 6,659 * NEC Corp. 2,894,035 6,619 Toyota Industries Corp. 202,435 6,598 Tohoku Electric Power Co. Inc. 510,505 6,598 Omron Corp. 231,055 6,504 Rohm Co. Ltd. 111,580 6,502 Shizuoka Bank Ltd. 678,162 6,378 Dentsu Inc. 204,122 6,350 Nippon Building Fund Inc. 620 6,346 Nippon Yusen KK 1,715,747 6,282 Sekisui House Ltd. 651,495 6,236 ^ Kintetsu Corp. 1,843,138 6,220 Kobe Steel Ltd. 2,811,025 6,209 * Yamaha Motor Co. Ltd. 315,321 6,113 Odakyu Electric Railway Co. Ltd. 706,915 6,101 Makita Corp. 126,861 5,968 Kawasaki Heavy Industries Ltd. 1,618,339 5,921 Kuraray Co. Ltd. 387,865 5,856 Yahoo Japan Corp. 16,377 5,808 Tokyu Corp. 1,287,850 5,782 Shionogi & Co. Ltd. 334,763 5,777 Unicharm Corp. 127,784 5,770 * Mitsubishi Motors Corp. 4,366,141 5,702 Nippon Electric Glass Co. Ltd. 452,006 5,687 Dena Co. Ltd. 110,100 5,482 Ono Pharmaceutical Co. Ltd. 97,050 5,424 Chugoku Electric Power Co. Inc. 335,394 5,416 Chiba Bank Ltd. 853,620 5,410 Oriental Land Co. Ltd. 57,002 5,343 Fuji Heavy Industries Ltd. 664,534 5,320 Japan Real Estate Investment Corp. 527 5,280 Sega Sammy Holdings Inc. 240,798 5,176 NGK Insulators Ltd. 280,978 5,146 Toppan Printing Co. Ltd. 634,764 5,020 NTT Data Corp. 1,425 4,944 Tobu Railway Co. Ltd. 1,109,988 4,841 Teijin Ltd. 1,067,481 4,769 OJI Paper Co. Ltd. 952,340 4,761 NSK Ltd. 490,240 4,760 * Mazda Motor Corp. 1,696,482 4,662 Shikoku Electric Power Co. Inc. 210,377 4,599 Sekisui Chemical Co. Ltd. 494,896 4,573 Mitsubishi Tanabe Pharma Corp. 249,608 4,523 Chugai Pharmaceutical Co. Ltd. 253,524 4,502 Shimano Inc. 84,520 4,449 Isetan Mitsukoshi Holdings Ltd. 417,891 4,427 Konica Minolta Holdings Inc. 545,468 4,413 Sumitomo Heavy Industries Ltd. 618,274 4,345 Mitsubishi Materials Corp. 1,265,805 4,312 Nippon Express Co. Ltd. 974,712 4,299 Toyota Tsusho Corp. 241,051 4,220 Nitori Holdings Co. Ltd. 42,952 4,179 Keikyu Corp. 535,193 4,170 JSR Corp. 202,351 4,133 Ibiden Co. Ltd. 136,269 4,124 Brother Industries Ltd. 261,793 4,084 IHI Corp. 1,487,195 4,007 Keio Corp. 655,085 3,961 TonenGeneral Sekiyu KK 314,300 3,948 Ube Industries Ltd. 1,141,684 3,875 Trend Micro Inc. 118,156 3,698 Daihatsu Motor Co. Ltd. 210,646 3,690 Fukuoka Financial Group Inc. 867,418 3,688 Lawson Inc. 67,934 3,675 Hirose Electric Co. Ltd. 36,522 3,659 JTEKT Corp. 249,417 3,656 Kurita Water Industries Ltd. 125,418 3,642 Hokuriku Electric Power Co. 199,291 3,573 THK Co. Ltd. 136,116 3,529 Showa Denko KK 1,685,976 3,511 Mitsui Chemicals Inc. 919,812 3,493 Sony Financial Holdings Inc. 193,800 3,489 Electric Power Development Co. Ltd. 131,834 3,486 Mitsubishi Gas Chemical Co. Inc. 446,093 3,477 Santen Pharmaceutical Co. Ltd. 85,438 3,439 MEIJI Holdings Co. Ltd. 77,304 3,391 Obayashi Corp. 732,262 3,388 Benesse Holdings Inc. 77,829 3,365 Bank of Kyoto Ltd. 367,188 3,351 NTN Corp. 546,901 3,303 Hamamatsu Photonics KK 73,100 3,289 Sankyo Co. Ltd. 60,920 3,253 Nippon Sheet Glass Co. Ltd. 1,014,146 3,235 Amada Co. Ltd. 413,398 3,205 Hokkaido Electric Power Co. Inc. 206,531 3,164 All Nippon Airways Co. Ltd. 931,688 3,156 Yakult Honsha Co. Ltd. 110,263 3,146 Taisho Pharmaceutical Co. Ltd. 133,761 3,137 Joyo Bank Ltd. 741,017 3,115 Furukawa Electric Co. Ltd. 717,157 3,081 Sysmex Corp. 80,400 3,074 Hisamitsu Pharmaceutical Co. Inc. 69,790 3,042 Kyowa Hakko Kirin Co. Ltd. 283,854 3,027 Toyo Seikan Kaisha Ltd. 172,438 3,019 Kajima Corp. 970,173 3,015 Advantest Corp. 169,327 3,000 Shimizu Corp. 668,867 2,965 Hokuhoku Financial Group Inc. 1,413,083 2,950 Credit Saison Co. Ltd. 168,812 2,863 Namco Bandai Holdings Inc. 226,264 2,863 Japan Retail Fund Investment Corp. Class A 1,820 2,838 Mitsubishi UFJ Lease & Finance Co. Ltd. 65,579 2,834 Stanley Electric Co. Ltd. 166,055 2,825 Rinnai Corp. 36,336 2,814 Idemitsu Kosan Co. Ltd. 24,021 2,789 Taisei Corp. 1,166,639 2,787 ^ Hitachi Construction Machinery Co. Ltd. 121,538 2,741 Sojitz Corp. 1,379,778 2,729 Konami Corp. 103,675 2,721 GS Yuasa Corp. 391,998 2,719 FamilyMart Co. Ltd. 71,122 2,687 Nomura Research Institute Ltd. 112,760 2,687 Kawasaki Kisen Kaisha Ltd. 819,270 2,681 Nisshin Seifun Group Inc. 209,834 2,681 Kamigumi Co. Ltd. 268,548 2,673 Nabtesco Corp. 105,000 2,667 Nippon Meat Packers Inc. 191,426 2,663 Yaskawa Electric Corp. 238,873 2,645 Hachijuni Bank Ltd. 468,180 2,598 TOTO Ltd. 331,738 2,595 Miraca Holdings Inc. 61,700 2,593 Hitachi Metals Ltd. 180,331 2,547 Denki Kagaku Kogyo KK 524,643 2,531 Nissin Foods Holdings Co. Ltd. 66,280 2,531 Seiko Epson Corp. 148,694 2,523 Nippon Paper Group Inc. 112,503 2,513 Iyo Bank Ltd. 265,864 2,503 Asics Corp. 164,772 2,498 J Front Retailing Co. Ltd. 525,113 2,492 NGK Spark Plug Co. Ltd. 175,963 2,484 Toho Gas Co. Ltd. 452,831 2,482 Sumitomo Rubber Industries Ltd. 191,145 2,481 SBI Holdings Inc. 25,242 2,476 Shimadzu Corp. 263,941 2,449 Shimamura Co. Ltd. 24,177 2,441 Toyo Suisan Kaisha Ltd. 98,498 2,437 Chugoku Bank Ltd. 191,088 2,431 *,^ Elpida Memory Inc. 262,003 2,419 Tosoh Corp. 570,152 2,417 Nishi-Nippon City Bank Ltd. 785,688 2,416 Japan Steel Works Ltd. 344,632 2,415 Hiroshima Bank Ltd. 545,205 2,398 Daido Steel Co. Ltd. 332,706 2,359 Yamaguchi Financial Group Inc. 230,052 2,348 Hitachi Chemical Co. Ltd. 118,157 2,341 Gunma Bank Ltd. 440,254 2,340 Takashimaya Co. Ltd. 312,981 2,330 Gree Inc. 101,100 2,315 Daicel Chemical Industries Ltd. 323,140 2,312 Jupiter Telecommunications Co. Ltd. 1,955 2,277 Tokyu Land Corp. 483,540 2,270 Toho Co. Ltd. 128,074 2,231 NOK Corp. 120,442 2,231 Taiyo Nippon Sanso Corp. 285,193 2,225 Kansai Paint Co. Ltd. 238,664 2,204 Tsumura & Co. 66,813 2,187 Chiyoda Corp. 171,000 2,184 Ushio Inc. 115,575 2,174 * Yokogawa Electric Corp. 243,614 2,152 Yamaha Corp. 179,026 2,118 Marui Group Co. Ltd. 256,787 2,103 Aeon Mall Co. Ltd. 81,620 2,099 * Sumco Corp. 132,445 2,097 Kaneka Corp. 323,582 2,070 Showa Shell Sekiyu KK 214,885 2,069 Fuji Electric Co. Ltd. 631,927 2,057 Suzuken Co. Ltd. 80,250 2,014 Minebea Co. Ltd. 394,016 2,003 Cosmo Oil Co. Ltd. 659,406 1,990 Shinsei Bank Ltd. 1,565,144 1,987 USS Co. Ltd. 24,911 1,983 Nomura Real Estate Office Fund Inc. Class A 301 1,974 Japan Prime Realty Investment Corp. 755 1,947 Air Water Inc. 160,107 1,942 Nomura Real Estate Holdings Inc. 105,817 1,937 McDonald's Holdings Co. Japan Ltd. 73,899 1,933 Keisei Electric Railway Co. Ltd. 299,950 1,928 Casio Computer Co. Ltd. 270,322 1,913 Hino Motors Ltd. 304,656 1,890 Kikkoman Corp. 170,537 1,885 Yamazaki Baking Co. Ltd. 132,113 1,829 Koito Manufacturing Co. Ltd. 106,000 1,822 Dainippon Sumitomo Pharma Co. Ltd. 177,847 1,808 Citizen Holdings Co. Ltd. 297,927 1,789 Alfresa Holdings Corp. 43,279 1,769 Suruga Bank Ltd. 201,422 1,748 Mitsui Engineering & Shipbuilding Co. Ltd. 817,352 1,733 NHK Spring Co. Ltd. 160,269 1,707 Nisshin Steel Co. Ltd. 806,901 1,676 Japan Petroleum Exploration Co. 31,741 1,617 Aozora Bank Ltd. 644,514 1,572 * Mizuho Securities Co. Ltd. 645,149 1,567 MediPal Holdings Corp. 166,008 1,567 Mizuho Trust & Banking Co. Ltd. 1,742,452 1,534 Toyoda Gosei Co. Ltd. 69,875 1,526 Hitachi High-Technologies Corp. 69,133 1,497 Oracle Corp. Japan 43,987 1,474 Hakuhodo DY Holdings Inc. 26,657 1,473 Mitsubishi Logistics Corp. 123,466 1,419 Mabuchi Motor Co. Ltd. 27,033 1,398 Yamato Kogyo Co. Ltd. 45,952 1,378 Square Enix Holdings Co. Ltd. 70,475 1,371 Coca-Cola West Co. Ltd. 68,171 1,364 Itochu Techno-Solutions Corp. 33,827 1,338 Maruichi Steel Tube Ltd. 52,180 1,322 Seven Bank Ltd. 613 1,261 Toyota Boshoku Corp. 73,585 1,236 Kinden Corp. 143,192 1,211 Aeon Credit Service Co. Ltd. 84,803 1,191 NTT Urban Development Corp. 1,280 1,172 ABC-Mart Inc. 29,236 1,129 Otsuka Corp. 16,832 1,118 New Zealand (0.4%) Fletcher Building Ltd. 759,303 5,423 Telecom Corp. of New Zealand Ltd. 2,158,074 4,962 Auckland International Airport Ltd. 1,057,761 2,098 Sky City Entertainment Group Ltd. 634,998 2,052 Contact Energy Ltd. 389,060 1,771 Singapore (5.2%) DBS Group Holdings Ltd. 1,954,727 25,190 Singapore Telecommunications Ltd. 8,965,220 24,979 United Overseas Bank Ltd. 1,389,395 23,565 Oversea-Chinese Banking Corp. Ltd. 2,814,983 23,217 Keppel Corp. Ltd. 1,598,435 14,691 * Genting Singapore plc 6,848,522 10,788 Wilmar International Ltd. 2,161,176 10,573 Singapore Airlines Ltd. 610,290 7,185 CapitaLand Ltd. 2,883,028 6,932 Noble Group Ltd. 4,266,054 6,615 Singapore Exchange Ltd. 958,107 5,937 Singapore Press Holdings Ltd. 1,737,084 5,682 Fraser and Neave Ltd. 1,036,771 5,160 City Developments Ltd. 565,551 4,955 Jardine Cycle & Carriage Ltd. 119,229 4,784 SembCorp Industries Ltd. 1,118,370 4,701 Golden Agri-Resources Ltd. 7,606,926 4,601 * Hutchison Port Holdings Trust 5,864,197 4,457 Singapore Technologies Engineering Ltd. 1,713,691 4,292 SembCorp Marine Ltd. 929,414 4,156 * Global Logistic Properties Ltd. 2,059,000 3,447 CapitaMall Trust 2,163,977 3,385 Ascendas REIT 1,978,826 3,351 Olam International Ltd. 1,478,403 3,232 Yangzijiang Shipbuilding Holdings Ltd. 2,178,000 2,626 Keppel Land Ltd. 807,000 2,563 ComfortDelGro Corp. Ltd. 2,143,723 2,551 UOL Group Ltd. 528,345 2,261 CapitaMalls Asia Ltd. 1,504,000 1,791 ^ Cosco Corp. Singapore Ltd. 1,120,007 1,651 StarHub Ltd. 681,945 1,597 ^ Neptune Orient Lines Ltd. 1,004,688 1,199 * Golden Agri-Resources Ltd. Warrants Exp. 07/23/2012 699,582 108 Total Common Stocks (Cost $5,373,992) Market Value Coupon Shares ($000) Temporary Cash Investments (1.4%) 1 Money Market Fund (1.3%) 2,3 Vanguard Market Liquidity Fund 0.114% 56,226,205 56,226 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Freddie Mac Discount Notes 0.080% 8/15/11 1,500 1,500 4,5 Freddie Mac Discount Notes 0.100% 8/22/11 1,000 1,000 4,5 Freddie Mac Discount Notes 0.080% 9/26/11 100 100 4,5 Freddie Mac Discount Notes 0.080% 10/25/11 1,000 999 4,5 Freddie Mac Discount Notes 0.080% 10/31/11 500 500 Total Temporary Cash Investments (Cost $60,326) Total Investments (100.5%) (Cost $5,434,318) Other Assets and Liabilities-Net (-0.5%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $15,981,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.5%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $16,876,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $3,649,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. REITReal Estate Investment Trust. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B . Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of July 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 4,543 4,377,175  Temporary Cash Investments 56,226 4,099  Pacific Stock Index Fund Futures ContractsLiabilities 1 (350)   Forward Currency ContractsAssets  1,604  Total 60,419 4,382,878  1 Represents variation margin on the last day of the reporting period. D . Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the funds net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At July 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Topix Index September 2011 252 27,456 1,155 S&P ASX 200 Index September 2011 101 12,140 (400) Pacific Stock Index Fund At July 31, 2011, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 9/14/11 JPY 2,035,720 USD 26,388 1,205 UBS AG 9/21/11 AUD 11,438 USD 12,477 399 AUDAustralian dollar. JPYJapanese yen. USDU.S. dollar. At July 31, 2011, the counterparty had deposited in a segregated account securities with a value sufficient to cover substantially all amounts due to the fund in connection with open forward currency contracts. E. At July 31, 2011, the cost of investment securities for tax purposes was $5,436,828,000. Net unrealized depreciation of investment securities for tax purposes was $994,785,000, consisting of unrealized gains of $340,118,000 on securities that had risen in value since their purchase and $1,334,903,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard European Stock Index Fund Schedule of Investments As of July 31, 2011 Market Value Shares ($000) Common Stocks (99.4%) 1 Austria (0.5%) Erste Group Bank AG 210,470 10,063 OMV AG 182,947 7,293 Voestalpine AG 120,407 6,233 Telekom Austria AG 368,838 4,518 *,^ IMMOFINANZ AG 1,034,659 3,990 Verbund AG 73,165 2,988 Raiffeisen Bank International AG 54,536 2,727 Vienna Insurance Group AG Wiener Versicherung Gruppe 43,633 2,319 Belgium (1.4%) Anheuser-Busch InBev NV 889,682 51,205 Solvay SA Class A 65,766 9,903 Delhaize Group SA 111,902 8,047 Groupe Bruxelles Lambert SA 89,515 7,549 Umicore SA 126,663 6,453 KBC Groep NV 178,809 6,309 Belgacom SA 167,887 5,856 UCB SA 112,763 5,186 Ageas 2,426,300 4,974 Colruyt SA 84,135 4,093 Bekaert SA 42,753 2,590 Mobistar SA 32,765 2,284 * Dexia SA 645,423 1,705 Denmark (1.6%) Novo Nordisk A/S Class B 463,981 56,755 * Danske Bank A/S 721,325 13,955 Carlsberg A/S Class B 118,467 11,637 AP Moller - Maersk A/S Class B 1,459 11,179 Novozymes A/S 50,718 8,271 DSV A/S 228,951 5,076 * Vestas Wind Systems A/S 224,724 4,954 AP Moller - Maersk A/S 606 4,487 * TDC A/S 419,176 3,899 Coloplast A/S Class B 24,676 3,794 * William Demant Holding A/S 26,588 2,330 ^ Pandora A/S 66,850 1,910 Tryg A/S 30,286 1,653 Finland (1.4%) Nokia Oyj 4,149,391 24,129 Sampo Oyj 465,622 14,182 Fortum Oyj 493,104 13,049 Kone Oyj Class B 173,379 10,051 UPM-Kymmene Oyj 578,854 9,020 Metso Oyj 140,658 6,876 Nokian Renkaat Oyj 122,044 5,709 Stora Enso Oyj 638,128 5,492 Wartsila Oyj 184,738 5,317 Elisa Oyj 157,212 3,379 Kesko Oyj Class B 73,549 2,854 Orion Oyj Class B 105,513 2,550 Neste Oil Oyj 145,320 1,898 Rautaruukki Oyj 90,776 1,852 Pohjola Bank plc Class A 151,345 1,841 ^ Outokumpu Oyj 148,009 1,579 ^ Sanoma Oyj 87,692 1,535 France (14.9%) Total SA 2,341,150 126,536 ^ Sanofi 1,233,691 95,859 BNP Paribas SA 1,061,627 68,851 LVMH Moet Hennessy Louis Vuitton SA 281,000 51,506 Danone 645,810 46,043 GDF Suez 1,371,579 44,852 Air Liquide SA 315,114 43,285 France Telecom SA 2,049,615 42,411 Schneider Electric SA 270,978 39,160 AXA SA 1,926,524 36,044 Societe Generale SA 702,925 34,795 Vivendi SA 1,371,362 32,795 L'Oreal SA 265,410 31,933 ArcelorMittal 949,982 29,612 Vinci SA 492,068 28,516 Cie de St-Gobain 441,274 25,500 Unibail-Rodamco SE 101,484 22,593 Pernod-Ricard SA 219,678 21,763 Carrefour SA 639,621 18,872 Cie Generale d'Optique Essilor International SA 222,831 17,858 Cie Generale des Etablissements Michelin Class B 195,738 16,438 European Aeronautic Defence and Space Co. NV 449,363 15,580 PPR 83,851 15,497 Credit Agricole SA 1,066,082 13,087 Vallourec SA 123,619 12,527 Alstom SA 228,357 12,021 Lafarge SA 222,974 11,925 Technip SA 108,085 11,835 Renault SA 212,973 11,363 * Alcatel-Lucent 2,579,071 10,280 EDF SA 266,522 10,124 Bouygues SA 262,511 9,923 Christian Dior SA 60,147 9,613 SES SA 332,434 8,990 Veolia Environnement SA 383,928 8,643 Legrand SA 219,875 8,558 Cap Gemini SA 164,538 8,097 Sodexo 104,735 8,004 Safran SA 183,124 7,612 Accor SA 161,457 7,106 Publicis Groupe SA 138,346 7,035 Peugeot SA 169,720 6,434 Groupe Eurotunnel SA 580,855 6,191 Arkema SA 61,799 6,029 Dassault Systemes SA 65,055 5,740 Casino Guichard Perrachon SA 61,924 5,645 STMicroelectronics NV 710,942 5,605 ^ Suez Environnement Co. 300,658 5,573 * Cie Generale de Geophysique - Veritas 157,446 5,287 Edenred 176,731 5,089 Lagardere SCA 130,481 5,068 Bureau Veritas SA 59,496 4,852 Eutelsat Communications SA 110,687 4,769 Thales SA 110,771 4,735 SCOR SE 183,638 4,726 Klepierre 115,972 4,336 Natixis 948,530 4,303 Wendel SA 36,522 4,196 Aeroports de Paris 38,958 3,541 Gecina SA 24,055 3,338 CNP Assurances 165,708 3,190 Societe BIC SA 32,554 3,074 ICADE 26,083 3,004 Atos 53,776 2,962 Fonciere Des Regions 29,839 2,910 Neopost SA 35,433 2,831 Iliad SA 21,570 2,766 Imerys SA 38,349 2,633 Eiffage SA 45,542 2,491 Societe Television Francaise 1 123,598 2,357 Eurazeo 34,483 2,343 * JCDecaux SA 71,207 1,964 * Air France-KLM 153,081 1,842 Eramet 5,739 1,597 Metropole Television SA 64,492 1,472 Germany (13.5%) Siemens AG 910,901 116,419 BASF SE 1,016,845 91,833 Bayer AG 915,512 73,241 Daimler AG 916,616 66,451 Allianz SE 502,627 65,500 SAP AG 1,018,662 63,689 Deutsche Bank AG 1,029,544 56,607 E.ON AG 1,994,568 54,997 Deutsche Telekom AG 3,113,837 48,538 Bayerische Motoren Werke AG 366,161 36,606 Linde AG 187,051 33,521 Volkswagen AG Prior Pfd. 159,880 31,915 Muenchener Rueckversicherungs AG 208,720 30,801 RWE AG 463,210 24,284 Adidas AG 232,079 17,228 Fresenius Medical Care AG & Co. KGaA 217,842 16,719 Deutsche Post AG 933,921 16,489 * Deutsche Boerse AG 221,465 16,446 ThyssenKrupp AG 369,254 16,326 K&S AG 191,078 15,246 * Commerzbank AG 3,960,260 15,054 Fresenius SE & Co. KGaA 126,115 13,493 Henkel AG & Co. KGaA Prior Pfd. 198,191 13,362 Porsche Automobil Holding SE Prior Pfd. 170,654 13,114 Infineon Technologies AG 1,206,506 12,106 * Continental AG 88,572 8,822 HeidelbergCement AG 154,553 8,500 MAN SE 70,234 8,352 Henkel AG & Co. KGaA 144,809 7,901 Metro AG 141,493 7,810 Merck KGaA 70,935 7,571 Lanxess AG 92,629 7,435 Beiersdorf AG 112,264 7,232 GEA Group AG 191,430 6,655 Daimler AG 89,821 6,485 Volkswagen AG 32,143 5,874 Deutsche Lufthansa AG 256,049 5,155 * Kabel Deutschland Holding AG 81,295 4,576 * QIAGEN NV 256,987 4,322 Brenntag AG 37,449 3,818 Hochtief AG 46,048 3,696 Bayerische Motoren Werke AG Prior Pfd. 58,437 3,683 Hannover Rueckversicherung AG 66,341 3,443 Fraport AG Frankfurt Airport Services Worldwide 41,544 3,329 Wacker Chemie AG 17,151 3,243 Salzgitter AG 42,279 3,080 United Internet AG 127,024 2,583 Suedzucker AG 73,070 2,576 ProSiebenSat.1 Media AG Prior Pfd. 87,795 2,265 RWE AG Prior Pfd. 41,703 2,004 Axel Springer AG 44,688 1,977 Celesio AG 94,590 1,818 * TUI AG 162,451 1,501 Greece (0.3%) National Bank of Greece SA 895,091 6,019 Coca Cola Hellenic Bottling Co. SA 201,297 5,223 OPAP SA 253,007 4,197 * Alpha Bank AE 574,942 2,520 Bank of Cyprus plc 952,565 2,080 Public Power Corp. SA 126,100 1,552 * EFG Eurobank Ergasias SA 376,799 1,465 Hellenic Telecommunications Organization SA 127,206 1,065 National Bank of Greece SA ADR 772,892 1,012 Hellenic Telecommunications Organization SA ADR 240,277 991 Ireland (0.4%) CRH plc 782,240 15,345 Kerry Group plc Class A 153,858 6,355 * Elan Corp. plc 547,152 6,115 Ryanair Holdings plc ADR 74,207 2,018 WPP plc ADR 22,861 1,294 Ryanair Holdings plc 51,347 236 *,^ Anglo Irish Bank Corp. Ltd. 2,503,596  Italy (3.9%) ENI SPA 2,660,517 57,816 Enel SPA 7,289,989 41,986 UniCredit SPA 14,932,073 26,637 Intesa Sanpaolo SPA (Registered) 11,124,260 25,662 Assicurazioni Generali SPA 1,295,174 24,582 Saipem SPA 294,574 15,351 Telecom Italia SPA (Registered) 10,340,039 13,011 Tenaris SA 524,976 11,508 * Fiat Industrial SPA 846,522 11,174 Snam Rete Gas SPA 1,787,314 10,319 Fiat SPA 846,522 8,364 Telecom Italia SPA (Bearer) 6,696,130 7,201 Atlantia SPA 351,431 6,507 Terna Rete Elettrica Nazionale SPA 1,338,873 6,071 Mediobanca SPA 569,830 5,237 Enel Green Power SPA 1,937,418 4,839 Unione di Banche Italiane SCPA 882,748 4,237 Prysmian SPA 223,476 4,136 Luxottica Group SPA 126,741 4,018 Banco Popolare SC 1,945,398 3,727 Banca Monte dei Paschi di Siena SPA 4,801,155 3,598 Finmeccanica SPA 450,245 3,455 Mediaset SPA 792,614 3,396 Pirelli & C SPA 260,629 2,702 Exor SPA 73,559 2,210 Intesa Sanpaolo SPA (Bearer) 983,821 1,866 A2A SPA 1,233,028 1,767 Autogrill SPA 125,202 1,648 ^ Banca Carige SPA 729,846 1,511 Parmalat SPA 338,824 882 Netherlands (3.7%) Unilever NV 1,802,747 58,545 * ING Groep NV 4,240,427 45,504 Koninklijke Philips Electronics NV 1,093,127 27,151 Koninklijke KPN NV 1,743,377 24,862 Koninklijke Ahold NV 1,316,415 17,529 ASML Holding NV 477,037 16,994 Heineken NV 286,899 16,976 Akzo Nobel NV 257,342 15,719 * Aegon NV 1,908,316 10,921 Reed Elsevier NV 765,542 10,210 Koninklijke DSM NV 169,439 9,607 Wolters Kluwer NV 327,855 6,798 Heineken Holding NV 129,033 6,556 Randstad Holding NV 130,891 5,882 Fugro NV 75,574 5,826 SBM Offshore NV 186,018 4,447 Corio NV 65,792 4,011 * TNT Express NV 384,068 3,891 Koninklijke Vopak NV 77,817 3,884 Koninklijke Boskalis Westminster NV 79,238 3,333 PostNL NV 373,521 2,917 Delta Lloyd NV 113,506 2,480 Norway (1.4%) Statoil ASA 1,234,331 30,422 DnB NOR ASA 1,081,722 15,731 Telenor ASA 823,072 13,756 Seadrill Ltd. 343,236 11,947 Yara International ASA 208,601 11,915 * Subsea 7 SA 311,577 8,205 Orkla ASA 862,229 8,103 Norsk Hydro ASA 1,026,123 7,305 Aker Solutions ASA 191,422 3,350 Gjensidige Forsikring ASA 225,819 2,673 *,^ Renewable Energy Corp. ASA 542,371 1,005 Portugal (0.4%) EDP - Energias de Portugal SA 2,131,252 7,404 Portugal Telecom SGPS SA 748,745 6,456 Galp Energia SGPS SA Class B 258,598 5,841 Jeronimo Martins SGPS SA 242,840 4,752 ^ Banco Espirito Santo SA 561,837 2,126 *,^ Banco Comercial Portugues SA 3,547,484 1,636 Cimpor Cimentos de Portugal SGPS SA 208,206 1,617 * EDP Renovaveis SA 238,788 1,548 Spain (5.2%) Telefonica SA 4,520,920 100,770 Banco Santander SA 9,344,189 98,351 Banco Bilbao Vizcaya Argentaria SA 4,731,239 49,560 Iberdrola SA 4,370,296 35,512 Repsol YPF SA 878,906 27,719 Inditex SA 241,030 21,795 Abertis Infraestructuras SA 410,832 7,558 Gas Natural SDG SA 361,530 7,268 Red Electrica Corp. SA 120,973 6,588 ACS Actividades de Construccion y Servicios SA 155,365 6,563 Banco Popular Espanol SA 1,065,979 5,506 Amadeus IT Holding SA 273,503 5,504 Ferrovial SA 406,722 5,186 CaixaBank 823,954 4,759 Banco de Sabadell SA 1,244,767 4,654 Enagas SA 194,991 4,442 * Grifols SA 150,944 3,299 Mapfre SA 841,607 2,983 Acciona SA 27,283 2,821 * Distribuidora Internacional de Alimentacion SA 653,629 2,771 Zardoya Otis SA 167,521 2,423 Indra Sistemas SA 108,369 2,148 * International Consolidated Airlines Group SA 535,914 2,074 Acerinox SA 115,244 1,902 * International Consolidated Airlines Group SA (London Shares) 477,511 1,854 Mediaset Espana Comunicacion SA 179,244 1,678 Fomento de Construcciones y Contratas SA 53,261 1,461 ^ Bankinter SA 230,146 1,419 Telefonica SA ADR 35,454 791 Sweden (4.7%) Telefonaktiebolaget LM Ericsson Class B 3,333,508 41,871 Hennes & Mauritz AB Class B 1,134,097 38,698 Nordea Bank AB 2,911,580 30,968 Volvo AB Class B 1,529,357 24,659 TeliaSonera AB 2,404,069 18,384 Sandvik AB 1,113,797 17,758 Atlas Copco AB Class A 745,335 17,590 Svenska Handelsbanken AB Class A 542,292 17,073 Swedbank AB Class A 896,124 15,692 Skandinaviska Enskilda Banken AB Class A 1,562,492 11,891 SKF AB 432,821 11,385 Investor AB Class B 506,275 10,995 Millicom International Cellular SA 84,403 10,097 Svenska Cellulosa AB Class B 630,931 9,186 Atlas Copco AB Class B 434,251 9,130 Swedish Match AB 241,031 8,964 Assa Abloy AB Class B 348,279 8,942 Alfa Laval AB 369,260 7,705 Tele2 AB 353,849 7,525 Skanska AB Class B 443,760 7,216 Scania AB Class B 350,043 6,805 Getinge AB 218,622 5,896 Hexagon AB Class B 280,561 5,710 Boliden AB 302,805 5,233 Kinnevik Investment AB Class B 227,242 5,232 Electrolux AB Class B 267,617 5,044 Ratos AB 211,710 3,843 Modern Times Group AB Class B 53,931 3,657 Securitas AB Class B 344,273 3,504 Husqvarna AB 489,326 2,826 SSAB AB Class A 170,042 2,287 Industrivarden AB 134,229 2,005 Holmen AB 56,538 1,645 Switzerland (13.0%) Nestle SA 3,836,086 244,365 Novartis AG 2,583,718 158,387 Roche Holding AG 777,806 139,574 * UBS AG 4,025,695 66,458 ABB Ltd. 2,426,884 58,128 Credit Suisse Group AG 1,249,845 44,935 Zurich Financial Services AG 161,379 38,376 Cie Financiere Richemont SA 578,378 37,354 Syngenta AG 104,773 33,353 Swiss Re Ltd. 389,886 21,950 Transocean Ltd. 353,606 21,472 Holcim Ltd. 272,305 18,671 Swatch Group AG (Bearer) 33,985 18,431 2 Synthes Inc. 72,554 13,060 Swisscom AG 25,807 12,422 SGS SA 6,038 11,728 Geberit AG 42,830 10,107 Givaudan SA 9,230 10,107 Julius Baer Group Ltd. 228,441 9,706 Adecco SA 146,288 8,791 Kuehne & Nagel International AG 59,172 8,272 Schindler Holding AG (Bearer) 52,979 6,229 Actelion Ltd. 121,116 6,149 Sika AG 2,285 5,347 Baloise Holding AG 52,103 5,183 Sonova Holding AG 54,397 5,147 Swiss Life Holding AG 33,362 4,954 Lindt & Spruengli AG 126 4,813 Lonza Group AG 55,804 4,753 Swatch Group AG (Registered) 48,851 4,548 Sulzer AG 26,840 3,900 Aryzta AG 68,067 3,717 GAM Holding AG 225,177 3,493 Lindt & Spruengli AG 999 3,253 Schindler Holding AG (Registered) 24,167 2,820 Pargesa Holding SA 30,383 2,691 Straumann Holding AG 8,476 1,931 Aryzta AG 26,121 1,410 United Kingdom (33.1%) HSBC Holdings plc 19,603,081 191,119 Vodafone Group plc 54,569,648 153,034 BP plc 20,031,139 150,969 GlaxoSmithKline plc 5,742,331 128,028 Rio Tinto plc 1,601,506 113,050 Royal Dutch Shell plc Class B 2,984,518 109,281 British American Tobacco plc 2,210,612 102,046 BHP Billiton plc 2,415,866 90,246 Royal Dutch Shell plc Class A (Amsterdam Shares) 2,446,267 89,789 BG Group plc 3,750,769 88,431 AstraZeneca plc 1,540,169 74,836 Anglo American plc 1,461,678 69,186 Standard Chartered plc 2,599,648 66,224 Diageo plc 2,773,159 56,409 Tesco plc 8,908,207 55,957 Royal Dutch Shell plc Class A 1,499,369 54,922 Xstrata plc 2,300,144 48,530 Barclays plc 12,813,807 46,496 Unilever plc 1,420,498 45,344 SABMiller plc 1,055,666 39,437 Imperial Tobacco Group plc 1,128,422 39,063 Reckitt Benckiser Group plc 684,342 38,725 National Grid plc 3,893,334 38,094 * Lloyds Banking Group plc 45,220,319 31,944 Prudential plc 2,822,719 31,796 Centrica plc 5,711,538 28,673 BT Group plc 8,593,185 28,267 Scottish & Southern Energy plc 1,034,890 22,174 Rolls-Royce Holdings plc 2,070,634 22,107 Shire plc 623,612 21,645 Aviva plc 3,130,627 20,388 Compass Group plc 2,098,870 19,739 Tullow Oil plc 980,900 19,706 BAE Systems plc 3,785,533 18,847 Pearson plc 899,468 17,260 British Sky Broadcasting Group plc 1,258,800 14,711 WPP plc 1,287,329 14,590 Experian plc 1,108,437 14,571 ARM Holdings plc 1,496,629 14,271 Old Mutual plc 6,045,752 12,545 Reed Elsevier plc 1,344,381 12,190 Land Securities Group plc 856,450 11,967 Legal & General Group plc 6,502,864 11,916 WM Morrison Supermarkets plc 2,498,855 11,903 Burberry Group plc 478,359 11,695 * Royal Bank of Scotland Group plc 19,367,523 11,238 Kingfisher plc 2,629,345 10,859 Smith & Nephew plc 985,076 10,363 Antofagasta plc 438,676 10,075 Marks & Spencer Group plc 1,768,068 10,020 Wolseley plc 315,880 9,378 Aggreko plc 294,420 9,324 * Cairn Energy plc 1,542,226 9,323 Randgold Resources Ltd. 101,402 9,205 British Land Co. plc 924,472 8,843 International Power plc 1,703,518 8,527 RSA Insurance Group plc 3,910,653 8,410 Standard Life plc 2,519,133 8,159 Weir Group plc 233,333 8,098 Smiths Group plc 435,303 8,090 Vodafone Group plc ADR 287,822 8,088 Johnson Matthey plc 240,127 8,004 Capita Group plc 673,103 7,917 Next plc 197,855 7,691 Man Group plc 2,071,969 7,540 United Utilities Group plc 754,893 7,277 Resolution Ltd. 1,599,757 7,233 * Glencore International plc 918,750 7,174 * Autonomy Corp. plc 255,228 7,024 Associated British Foods plc 399,234 7,000 Carnival plc 201,992 6,980 G4S plc 1,541,930 6,927 J Sainsbury plc 1,345,216 6,699 Sage Group plc 1,464,119 6,578 Petrofac Ltd. 284,503 6,509 AMEC plc 362,122 6,243 BP plc ADR 137,070 6,228 Intercontinental Hotels Group plc 314,929 6,214 Severn Trent plc 264,561 6,197 Rexam plc 979,297 5,950 Hammerson plc 775,290 5,912 Fresnillo plc 200,388 5,749 Intertek Group plc 179,314 5,630 Admiral Group plc 221,104 5,609 Kazakhmys plc 237,548 5,219 Whitbread plc 192,581 4,908 Serco Group plc 548,170 4,850 Bunzl plc 369,358 4,669 3i Group plc 1,058,156 4,649 * ITV plc 4,052,953 4,636 ICAP plc 625,371 4,576 Inmarsat plc 509,859 4,512 Invensys plc 881,229 4,456 Babcock International Group plc 396,288 4,377 Investec plc 529,636 4,161 Cobham plc 1,242,684 4,142 Segro plc 826,923 4,089 Capital Shopping Centres Group plc 617,290 3,772 Vedanta Resources plc 129,946 3,757 Balfour Beatty plc 740,552 3,677 Lonmin plc 174,798 3,624 Eurasian Natural Resources Corp. plc 278,854 3,517 Schroders plc 127,103 3,383 London Stock Exchange Group plc 163,056 2,659 * Essar Energy plc 368,934 2,174 Home Retail Group plc 897,054 1,994 TUI Travel plc 568,054 1,813 Total Common Stocks (Cost $10,397,955) Market Value Coupon Shares ($000) Temporary Cash Investments (0.5%) 1 Money Market Fund (0.4%) 3,4 Vanguard Market Liquidity Fund 0.114% 40,254,853 40,255 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 5,6 Federal Home Loan Bank Discount Notes 0.100% 8/24/11 1,800 1,800 5 Federal Home Loan Bank Discount Notes 0.060% 9/23/11 650 650 5 Federal Home Loan Bank Discount Notes 0.060% 10/12/11 350 350 5,6 Freddie Mac Discount Notes 0.090% 8/22/11 1,500 1,500 United States Treasury Bill 0.108% 12/29/11 800 799 Total Temporary Cash Investments (Cost $45,354) Total Investments (99.9%) (Cost $10,443,309) Other Assets and Liabilities-Net (0.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $14,021,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 0.0%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2011, the value of this security represented 0.2% of net assets. 3 Includes $14,868,000 of collateral received for securities on loan. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $3,300,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in European Stock Index Fund Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of July 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 26,908 8,053,736  Temporary Cash Investments 40,255 5,099  Futures ContractsLiabilities 1 (408)   Forward Currency ContractsAssets  211  Total 66,755 8,059,046  1 Represents variation margin on the last day of the reporting period. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended July 31, 2011: Investments in Common Stock Amount valued based on Level 3 Inputs ($000) Balance as of October 31, 2010 756 Change in Unrealized Appreciation (Depreciation) (756) Balance as of July 31, 2011  European Stock Index Fund D. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the funds net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At July 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) Dow Jones EURO STOXX 50 Index September 2011 704 27,051 (728) FTSE 100 Index September 2011 217 20,605 122 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. European Stock Index Fund At July 31, 2011, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 9/21/11 GBP 12,478USD 20,471 157 UBS AG 9/21/11 EUR 19,332USD 27,745 54 EUREuro. GBPBritish pound. USDU.S. dollar. At July 31, 2011, the counterparty had deposited in a segregated account securities with a value sufficient to cover substantially all amounts due to the fund in connection with open forward currency contracts. E. At July 31, 2011, the cost of investment securities for tax purposes was $10,445,839,000. Net unrealized depreciation of investment securities for tax purposes was $2,319,841,000, consisting of unrealized gains of $665,088,000 on securities that had risen in value since their purchase and $2,984,929,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Emerging Markets Stock Index Fund Schedule of Investments As of July 31, 2011 Market Value Shares ($000) Common Stocks (99.7%) 1 Brazil (15.1%) Vale SA Class B Pfd. ADR 22,630,967 668,066 Petroleo Brasileiro SA ADR Type A 20,789,662 638,866 Itau Unibanco Holding SA ADR 26,636,600 542,588 Petroleo Brasileiro SA ADR 15,060,837 511,617 Vale SA Class B ADR 14,519,974 471,028 Petroleo Brasileiro SA Prior Pfd. 27,963,628 423,011 Banco Bradesco SA ADR 20,386,300 392,029 Petroleo Brasileiro SA 19,207,388 322,012 Vale SA Prior Pfd. 10,542,777 309,992 Itausa - Investimentos Itau SA Prior Pfd. 38,057,671 253,988 Cia de Bebidas das Americas ADR 8,265,437 248,128 Vale SA 7,134,838 230,030 Itau Unibanco Holding SA Prior Pfd. 11,147,876 224,992 Banco Bradesco SA Prior Pfd. 11,420,572 217,166 BM&FBovespa SA 31,977,443 188,048 * OGX Petroleo e Gas Participacoes SA 21,297,252 177,563 Banco do Brasil SA 9,421,962 159,114 Cia de Bebidas das Americas Prior Pfd. 4,298,534 126,391 BRF - Brasil Foods SA 6,318,280 119,370 Cielo SA 4,045,538 112,796 CCR SA 3,634,474 108,810 Bradespar SA Prior Pfd. 3,738,601 96,885 PDG Realty SA Empreendimentos e Participacoes 18,217,452 95,854 Redecard SA 5,430,964 94,202 Cia Siderurgica Nacional SA ADR 8,735,782 92,774 BRF - Brasil Foods SA ADR 4,713,465 91,017 Telecomunicacoes de Sao Paulo SA Prior Pfd. 2,893,535 90,770 Ultrapar Participacoes SA Prior Pfd. 4,755,952 84,272 Banco Santander Brasil SA ADR 8,961,615 83,164 Cia Energetica de Minas Gerais ADR 4,220,318 81,452 BR Malls Participacoes SA 6,453,805 74,074 Souza Cruz SA 6,161,165 73,735 Gerdau SA ADR 8,052,719 73,441 ^ Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR 1,644,104 71,009 Lojas Renner SA 1,967,171 69,955 * HRT Participacoes em Petroleo SA 72,973 67,992 Telecomunicacoes de Sao Paulo SA ADR 2,078,128 65,918 Natura Cosmeticos SA 2,760,515 62,496 Gerdau SA Prior Pfd. 6,168,600 55,527 Usinas Siderurgicas de Minas Gerais SA Prior Pfd. 7,349,510 52,840 All America Latina Logistica SA 7,229,727 52,678 Cia Energetica de Sao Paulo Prior Pfd. 2,544,771 52,492 CETIP SA - Balcao Organizado de Ativos e Derivativos 3,052,338 51,763 Embraer SA ADR 1,740,201 51,371 Metalurgica Gerdau SA Prior Pfd. Class A 4,439,648 50,813 Diagnosticos da America SA 3,774,500 46,608 Cyrela Brazil Realty SA Empreendimentos e Participacoes 4,703,359 45,946 Lojas Americanas SA Prior Pfd. 5,058,924 45,864 Centrais Eletricas Brasileiras SA 3,728,061 44,496 Cia Hering 1,969,833 41,877 Centrais Eletricas Brasileiras SA Prior Pfd. 2,761,719 41,741 Cia Energetica de Minas Gerais Prior Pfd. 2,183,195 41,486 Cia de Saneamento Basico do Estado de Sao Paulo ADR 692,447 41,332 Cia Siderurgica Nacional SA 3,640,220 38,119 Usinas Siderurgicas de Minas Gerais SA 2,787,666 38,035 Anhanguera Educacional Participacoes SA 1,963,528 37,793 Eletropaulo Metropolitana Eletricidade de Sao Paulo SA Prior Pfd. 1,517,423 35,469 Tractebel Energia SA 2,052,687 34,625 Fibria Celulose SA 2,904,016 34,492 CPFL Energia SA 2,419,280 34,429 Hypermarcas SA 4,495,448 34,031 MRV Engenharia e Participacoes SA 4,580,651 33,701 Cia Paranaense de Energia ADR 1,388,557 33,561 Tim Participacoes SA ADR 667,201 33,387 EDP - Energias do Brasil SA 1,308,905 32,646 Tele Norte Leste Participacoes SA ADR 2,152,312 30,089 Totvs SA 1,731,100 30,026 Cosan SA Industria e Comercio 1,922,550 29,479 Duratex SA 3,872,214 28,689 Banco do Estado do Rio Grande do Sul Prior Pfd. 2,833,422 28,373 Localiza Rent a Car SA 1,746,059 28,147 Porto Seguro SA 1,794,004 25,160 AES Tiete SA Prior Pfd. 1,615,020 25,087 Vale Fertilizantes SA Prior Pfd. 1,592,467 24,511 Klabin SA Prior Pfd. 7,134,661 24,291 Gafisa SA 5,006,120 24,210 Odontoprev SA 1,422,941 24,030 Tele Norte Leste Participacoes SA Prior Pfd. 1,729,323 23,974 * JBS SA 8,033,250 23,879 Multiplan Empreendimentos Imobiliarios SA 1,069,619 23,519 Amil Participacoes SA 1,974,800 22,284 EcoRodovias Infraestrutura e Logistica SA 2,622,097 22,047 Tim Participacoes SA Prior Pfd. 4,393,735 21,617 Marfrig Alimentos SA 2,197,395 21,523 Braskem SA Prior Pfd. 1,783,624 21,208 Brasil Telecom SA Prior Pfd. 2,485,268 21,201 Rossi Residencial SA 2,741,919 20,597 Sul America SA 1,735,500 19,886 TAM SA Prior Pfd. 981,708 18,832 Suzano Papel e Celulose SA Prior Pfd. 2,704,409 17,944 * MMX Mineracao e Metalicos SA 3,388,500 17,873 Brookfield Incorporacoes SA 3,962,447 17,553 Telemar Norte Leste SA Prior Pfd. 595,550 17,127 Banco Santander Brasil SA 1,818,690 17,086 Cia de Transmissao de Energia Electrica Paulista Prior Pfd. 545,276 16,483 Embraer SA 2,239,149 16,257 Brasil Telecom SA ADR 626,422 16,187 Centrais Eletricas Brasileiras SA ADR 1,023,437 15,700 Cia de Saneamento Basico do Estado de Sao Paulo 513,582 15,382 Tele Norte Leste Participacoes SA 888,281 13,391 ^ CPFL Energia SA ADR 431,781 12,474 Braskem SA ADR 443,250 10,758 B2W Cia Global Do Varejo 1,140,199 10,719 Gafisa SA ADR 1,110,296 10,626 Gol Linhas Aereas Inteligentes SA Prior Pfd. 1,129,300 8,767 Cia Paranaense de Energia Prior Pfd. 360,739 8,711 Centrais Eletricas Brasileiras SA ADR 623,224 7,516 TAM SA ADR 346,480 6,746 Fibria Celulose SA ADR 429,806 5,140 Gol Linhas Aereas Inteligentes SA ADR 572,830 4,445 Cia Brasileira de Distribuicao Grupo Pao de Acucar Prior Pfd. 84,945 3,635 Chile (1.6%) Empresas COPEC SA 7,465,171 132,170 Cencosud SA 14,934,927 98,424 Empresas CMPC SA 1,816,395 87,024 Sociedad Quimica y Minera de Chile SA ADR 1,189,468 76,507 Empresa Nacional de Electricidad SA ADR 1,227,298 65,845 Banco Santander Chile ADR 698,340 64,932 Enersis SA ADR 2,764,959 60,248 Lan Airlines SA 2,231,728 58,708 SACI Falabella 5,965,512 57,947 CAP SA 1,233,798 56,633 ENTEL Chile SA 1,746,417 35,234 Enersis SA 78,498,873 34,316 Banco de Credito e Inversiones 516,581 31,955 Colbun SA 117,099,947 31,201 Empresa Nacional de Electricidad SA 17,474,993 31,168 Sociedad Quimica y Minera de Chile SA Class B 396,954 25,509 AES Gener SA 38,999,849 23,272 E.CL SA 8,413,432 22,344 Cia Cervecerias Unidas SA 1,848,016 20,803 Vina Concha y Toro SA 8,220,981 18,708 Corpbanca 1,079,448,316 16,398 Banco Santander Chile 54,277,121 4,852 China (17.3%) China Mobile Ltd. 99,130,167 986,231 Industrial & Commercial Bank of China 1,001,540,003 760,620 CNOOC Ltd. 294,288,352 655,089 China Construction Bank Corp. 792,642,857 637,837 PetroChina Co. Ltd. 347,379,679 495,669 Bank of China Ltd. 964,921,277 444,129 Tencent Holdings Ltd. 16,632,972 431,802 China Life Insurance Co. Ltd. 122,502,470 408,551 China Shenhua Energy Co. Ltd. 56,029,825 280,939 Ping An Insurance Group Co. 28,374,988 275,947 China Petroleum & Chemical Corp. 276,045,540 273,442 China Unicom Hong Kong Ltd. 97,283,048 194,315 China Merchants Bank Co. Ltd. 64,422,502 152,687 Belle International Holdings Ltd. 69,393,500 151,468 China Overseas Land & Investment Ltd. 67,347,076 150,803 Agricultural Bank of China Ltd. 277,512,425 150,530 China Telecom Corp. Ltd. 228,503,683 149,710 Yanzhou Coal Mining Co. Ltd. 32,348,720 123,925 Hengan International Group Co. Ltd. 12,168,000 105,663 Bank of Communications Co. Ltd. 120,790,345 105,291 Tingyi Cayman Islands Holding Corp. 32,300,634 100,286 China Coal Energy Co. Ltd. 67,381,000 96,935 Anhui Conch Cement Co. Ltd. 20,576,152 96,000 China National Building Material Co. Ltd. 47,130,360 94,441 Dongfeng Motor Group Co. Ltd. 45,280,044 89,510 Want Want China Holdings Ltd. 98,932,285 88,041 China Resources Enterprise Ltd. 20,269,460 87,878 China Pacific Insurance Group Co. Ltd. 22,774,794 86,290 ^ Jiangxi Copper Co. Ltd. 23,131,598 81,215 GOME Electrical Appliances Holding Ltd. 164,100,805 77,421 * China Citic Bank Corp. Ltd. 122,674,919 75,136 ^ China Yurun Food Group Ltd. 22,563,149 70,817 * PICC Property & Casualty Co. Ltd. 40,695,551 70,163 China Mengniu Dairy Co. Ltd. 19,888,356 68,856 China Merchants Holdings International Co. Ltd. 18,449,510 65,493 ^ Evergrande Real Estate Group Ltd. 85,722,885 64,289 ^ GCL-Poly Energy Holdings Ltd. 113,363,000 63,820 Lenovo Group Ltd. 98,249,309 62,352 Inner Mongolia Yitai Coal Co. Class B 9,841,190 62,288 China Communications Construction Co. Ltd. 72,685,704 61,652 Kunlun Energy Co. Ltd. 36,586,330 61,172 China Resources Land Ltd. 31,012,000 60,747 ^ Aluminum Corp. of China Ltd. 65,201,720 55,784 ^ China Minsheng Banking Corp. Ltd. 61,217,600 53,998 Zijin Mining Group Co. Ltd. 99,026,180 53,529 China Resources Power Holdings Co. Ltd. 27,006,548 52,583 Kingboard Chemical Holdings Ltd. 10,007,126 47,527 *,^ Brilliance China Automotive Holdings Ltd. 36,962,000 47,019 Citic Pacific Ltd. 20,833,874 45,052 China Oilfield Services Ltd. 25,328,000 44,302 COSCO Pacific Ltd. 27,292,988 44,217 Guangzhou Automobile Group Co. Ltd. 36,025,084 43,411 Beijing Enterprises Holdings Ltd. 8,537,500 43,104 ^ Changsha Zoomlion Heavy Industry Science and Technology Development Co.
